NEWS RELEASE 2011-06 FOR IMMEDIATE RELEASE Contact:Kristine Boyd (713) 688-9600 x135 FRONTIER OIL REPORTS MOST PROFITABLE FIRST QUARTER IN COMPANY HISTORY HOUSTON, TEXAS, May 5, 2011 – Frontier Oil Corporation (NYSE: FTO) today announced record first quarter results.For the quarter ended March 31, 2011, the Company earned net income of $139.9 million, or $1.32 per diluted share, compared to a net loss of $40.3 million, or $0.39 per share, for the quarter ended March 31, 2010.First quarter 2011 results benefitted from an increase in refinery throughput and improvements in crude oil differentials and product margins, due largely to the growing crude oil inventories in Cushing, Oklahoma and surrounding areas. Frontier’s average diesel crack spread increased to $25.53 per barrel in the first quarter of 2011, up from $7.41 per barrel in the same period of 2010, and the average gasoline crack spread improved to $15.43 per barrel in the most recent quarter, compared to $6.37 per barrel in the first quarter of 2010.The Company’s average light/heavy differential improved to $18.60 per barrel in the first quarter of 2011, compared to $4.91 per barrel in the same period of 2010.The WTI/WTS spread improved to an average $3.58 per barrel in the most recent quarter, from $1.77 per barrel in the first quarter of 2010. Frontier’s total crude charges for the first quarter of 2011 averaged 175,796 barrels per day (“bpd”), up from 159,514 bpd in the first quarter of 2010, partially due to the improved economic incentive to maximize throughput during the most recent period.With these increases in throughput, Frontier’s combined refinery operating expenses, excluding depreciation, were reduced to $4.24 per barrel in the most recent quarter, compared to $4.44 per barrel in the first quarter of 2010. Frontier’s Chairman, President and CEO, Mike Jennings, commented, “We are extremely pleased with our record quarterly results and with the strength of refining margins continuing into the second quarter.The product crack spreads are the best we have seen since our record results in 2007.In addition, Frontier’s results continue to benefit from midcontinent crude supply that exceeds takeaway capacity and from the ability to process a variable crude slate including large quantities of heavy and sour crudes.The average barrel of crude processed at our refineries in the first quarter priced more than $7 less than a WTI barrel and more than $20 less than a coastal light/sweet crude barrel such as Light Louisiana Sweet (LLS).While these crude differentials were historically unprecedented, we expect to continue to benefit from our close proximity to expanding crude production from the continued development of shale plays in the Rocky Mountains and midcontinent as well as growth from the Canadian oil sands.” For the three months ended March 31, 2011, Frontier generated $180.8 million in cash flow from operations, invested $16.2 million in capital expenditures and paid $35.9 million in dividends.As of March 31, 2011, the Company’s cash balance of $685.4 million reflected an increase of $126.7 million compared to December 31, 2010 and exceeded long-term debt by $337.5 million.In addition, there were no cash borrowings under the Company’s $500.0 million revolving credit facility, which had $200.4 million of borrowing base availability. Conference Call A conference call is scheduled for today, May 5, 2011 at 10:00 a.m. central time, to discuss the financial results.To access the call, which is open to the public, please dial (800) 447-0521 several minutes prior to the call (international callers (847) 413-3238), passcode 29497899.A recorded replay of the call may be heard through May 19, 2011 by dialing (888) 843-7419 (international callers (630) 652-3042), passcode 29497899.In addition, the real-time conference call and a recorded replay will be available via webcast by registering from the Investor Relations page of our website www.frontieroil.com. Frontier operates a 135,000 bpd refinery located in El Dorado, Kansas, and a 52,000 bpd refinery located in Cheyenne, Wyoming, and markets its refined products principally along the eastern slope of the Rocky Mountains and in other neighboring plains states.Information about the Company may be found on its website at www.frontieroil.com. This press release includes “forward-looking statements” as defined by the Securities and Exchange Commission. Such statements are those concerning strategic plans, expectations and objectives for future operations. All statements, other than statements of historical fact, included in this press release that address activities, events or developments that the Company expects, believes or anticipates will or may occur in the future are forward-looking statements.These statements are based on certain assumptions made by the Company based on its experience and perception of historical trends, current conditions, expected future developments and other factors it believes are appropriate in the circumstances. Such statements are subject to a number of assumptions, risks and uncertainties, many of which are beyond the control of the Company.Investors are cautioned that any such statements are not guarantees of future performance and that actual results or developments may differ materially from those projected in the forward-looking statements. 10000 Memorial Drive, Suite 600Houston, Texas 77024-3411(713) 688-9600Fax (713) 688-0616 FRONTIER OIL CORPORATION Three Months Ended March 31, INCOME STATEMENT DATA ($000s except per share) Revenues $ $ Raw material, freight and other costs Refining operating expenses, excluding depreciation (1) Selling and general expenses, excluding depreciation Holly Corporation merger costs - Gain on sale of assets ) (1 ) Operating income (loss) before depreciation ) Depreciation, amortization and accretion (1) Operating income (loss) ) Interest expense and other financing costs Interest and investment income ) ) Provision (benefit) for income taxes ) Net income (loss) $ $ ) Diluted (basic) earnings (loss) per share of common stock $ $ ) Average shares outstanding (000s) OTHER FINANCIAL DATA ($000s) Adjusted EBITDA (2) $ $ ) Cash flow before changes in working capital (3) ) Working capital changes ) Net cash provided by operating activities Net cash used by investing activities ) ) Net cash used by financing activities ) ) OPERATIONS Consolidated Operations (bpd) Total charges Gasoline yields Diesel yields Total sales Refinery operating margins information ($ per bbl) Refined products revenue $ $ Raw material, freight and other costs Refinery operating expenses, excluding depreciation (1) Depreciation, amortization and accretion (1) Cheyenne Refinery average laid-in crude oil differential ($ per bbl) $ $ Cheyenne Refinery average light/heavy crude oil differential ($ per bbl) Average WTI/WTS differential ($ per bbl) El Dorado Refinery average laid-in crude oil differential ($ per bbl) El Dorado Refinery average light/heavy crude oil differential ($ per bbl) BALANCE SHEET DATA ($000s) March 31, 2011 December 31, 2010 Cash, including cash equivalents (a) $ $ Working capital Short-term and current debt (b) - - Total long-term debt (c) Shareholders' equity (d) Net debt to book capitalization (b+c-a)/(b+c-a+d) -44.8
